Citation Nr: 1528662	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-20 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for residuals of recurrent dislocation, left shoulder with osteoarthritis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to August 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that in a December 2014 rating decision, the Veteran's claim for his left shoulder was remanded for a new examination to determine the current nature and severity of his service-connected left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran was scheduled for a VA examination in March 2015.  The Veteran failed to report to the examination.  He was notified that he would be scheduled for an examination in a February 2015 letter.  The letter was sent to the same address as a copy of the Board's remand noted above.  The Board's remand was returned as undeliverable in January 2015, prior the letter regarding the examination.  VBMS, the paperless claims processing system, now notes that the Veteran has a different address.  As noted above, the Veteran failed to show for his scheduled examination, however the Board has reason to believe that the Veteran was unaware of the scheduled examination.

Additionally, in an October 2013 rating decision, the Veteran's requests for entitlement to service connection for a right knee disorder and entitlement to service connection for a left knee disorder were denied.  In a March 2014 letter, the Veteran provided a notice of disagreement with the October 2013 rating decision, in particular the denial of the claims for entitlement to service connection for a right knee disorder and entitlement to service connection for a left knee disorder.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the requests of entitlement to service connection for a right knee disorder and entitlement to service connection for a left knee disorder.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2014).

2.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's left shoulder not already of record. If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  After the above has been completed, schedule the Veteran for a VA joints examination to determine the current nature and severity of his left shoulder disability.  The Veteran's claims file should be provided to the examiner at the time of examination.  The examiner should conduct all indicated range of motion studies and describe in detail all symptomatology associated with the Veteran's service-connected left shoulder disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner should also offer an opinion regarding the effect the Veteran's left shoulder has on his employability.  A complete rationale for any opinion offered should be provided.

4.  After completing all indicated development, the RO/AMC must readjudicate the Veteran's claim in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




